DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/06/2021 has been entered.
 
Formal Matters
Applicants' response and amendments to the claims, filed 11/06/2021, are acknowledged and entered.  Claim 85 has been cancelled by Applicant.  Claims 110-112 have been newly added. Claims 79-82, 86-91, 94-95, 100, 105-107, and 109-112 are pending and under examination.

Response to Arguments
Any previous rejections and/or objections to claim 85 are withdrawn as being moot in light of Applicant’s cancellation of the claim.
Applicants' arguments, filed 11/06/2021, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions 

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed 11/06/2021.  The Examiner has considered the references cited therein to the extent that each is a proper citation.  Please see the attached USPTO Form 1449.  

Election/Restrictions
	Applicants’ are reminded of their elected species of i) a condition associated with a loss of skin elasticity, and/or the composition reduces formation of wrinkles, reduces skin redness, reduces appearance of telangiectases, delays appearance of fine lines, and/or reduces appearance of dark circles around the eyes and ii) 1,5-dicaffeoylquinic acid (i.e., cynarine).
	All claims are construed to read upon the elected species in so far as they encompass administration of a composition comprising 1,5-dicaffeoylquinic acid to a subject, e.g., topical application of a cosmetic composition comprising 1,5-dicaffeoylquinic acid to the skin of a subject.

Claim Objections
Claim 110 is objected to because of the following informalities:  The claim does not end in a period.  See MPEP 601.01(m) (“[E]ach claim begins with a capital letter and ends with a period”).  Appropriate correction is required.


Claim Construction and Broadest Reasonable Interpretation (BRI) of the Claims
Applicants have amended the only independent claim, Claim 79, as follows:  

    PNG
    media_image1.png
    296
    691
    media_image1.png
    Greyscale
.
Claim terms in the amended claims in need of explicit claim construction include the preamble “[a] method for the prevention, amelioration, and/or treatment of senescence” and the active step having senescence associated degeneration in cells and tissues of the skin, hair follicles, nervous system and/or eyes”.
	Applicants disclose that the term “senescence”, including “cellular senescence”, involves perceptible changes in cells such as the shortening of telomeres, double-strand DNA breaks, an increase in the levels of p16 INK4a and p21, and an increase in the concentration of MMP-9. The process of senescence may be natural, premature, induced or accelerated. Induced or accelerated senescence has been found to be involved in some diseases, and in transplanted cells, tissues and organs. Specification at page 1, lines 6-10.  Notably, Applicants disclose that the natural senescence processes of the skin, as evidenced externally by wrinkles and/or cutaneous pigmented or non-pigmented lesions, can be accelerated by damage produced by ultraviolet radiation from the sun, or by other sources of radiation. Id. at lines 11-14.  
	Applicants disclose that the term “senescence” may relate to natural, premature, induced, or accelerated senescence.  Specification at page 8, line 5.
	Applicants disclose the cosmetic composition is used to enhance extracellular matrix cohesion, preferably of the skin (Specification at page 8, lines 13-14), to protect the skin against environmental damage and/or damage caused by ultraviolet radiation, including sun damage (Id. at lines 21-22), to reduce the formation of wrinkles, reduce skin redness, reduce the appearance of telangiectases, delay the appearance of fine lines, and/or reduce the appearance of dark circles round the eyes (Id. at lines 28-30). Thus, Applicants disclose, use of a cosmetic composition in accordance with the present invention may assist in the prevention and/ or amelioration of conditions associated with senescence of the skin, for example, as exemplified by blemishes, thinning of the skin, and/ or wrinkling of the skin. Specification at page 9, lines 1-3.
Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").
	Here, the preamble recites what the method is for, i.e., and intended use, “for the prevention, amelioration and/ or treatment of senescence associated degeneration in cells and tissues of the skin, hair follicles, nervous systems and/ or eyes”.  The body of the claim, however, fully and intrinsically sets for all of the limitations of the claimed invention, i.e., “administering a composition to a subject having senescence associated degeneration in cells and tissues of the skin, hair follicles, nervous system and/or eyes…the composition comprises (a) 1,4-dicaffeoylquinic acid, 1,5-dicaffeoylquinic acid, or 3,4,5,-dicaffeoylquinic acid…”. The preamble merely states the purpose or intended use of such administration.  
	It is the position of the Examiner that the claimed “…administering…to a subject having senescence associated degeneration in cells and tissues of the skin, hair follicles, nervous system and/or eyes…” is not in any way limited to any particular subject because all subjects naturally have some senescence associated degeneration in cells and tissues of the skin, hair follicles, nervous system and/or eyes, whether natural, premature, induced or accelerated.  Thus, the claims are construed to broadly encompass administering a composition comprising 1,4-dicaffeoylquinic acid, 1,5-dicaffeoylquinic acid, or 3,4,5,-dicaffeoylquinic acid to the skin of any and all subjects.  The intended uses/intended results of such administration as recited in dependent claims are not material to claim construction and do not further limit Claim 79 from which they depend because independent Claim 79 fully sets forth the subject population that is administered a composition comprising 1,4-dicaffeoylquinic acid, 1,5-dicaffeoylquinic acid, or 3,4,5,-dicaffeoylquinic acid, i.e., “a subject having senescence associated degeneration in cells and tissues of the skin, hair follicles, nervous system and/or eyes”.

Claim Rejections - 35 USC § 112, 4th Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 80-82, 86-91, 94-95, 100, and 111 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
All of Claims 80-82, 86-91, 94-95, 100, and 111 depend directly or indirectly from Claim 79 and recite limitations pertaining to what the method of claim 79 does, i.e., what happens biologically when the method of Claim 79 is carried out. Claim 79 recites a method comprising a step of “administering a composition to a subject having senescence associated degeneration in cells and tissues of the skin, hair follicles, nervous system and/or eyes…the composition comprises (a) 1,4-dicaffeoylquinic acid, 1,5-dicaffeoylquinic acid, or 3,4,5,-dicaffeoylquinic acid…”.  As such, the elicited biological results recited in the dependent claims in no way further limit the method of claim 79 from which they depend because they place no further limitations on what is administered, how much is administered, or to whom the composition is administered. 
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
	Other than stating that “[a]pplicant respectfully disagrees with the rejection”, Applicants do not present any specific argument the Examiner can respond to, e.g., Applicants do not specifically address how or why the amended claims further limit Claim 79 from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 79-82, 86-91, 94-95, 100, 105-107, and 109-112 is/are rejected under 35 U.S.C. 103 as being unpatentable over FACINO ET AL. (Planta Med., 1995, vol. 61, pages 510-514), KR100846125B1 (Published 07/08/2008) (English Translation provided), and OSBORNE ET AL. (USP No. 9,486,400; Issued 11/8/2016; Filed Jun. 17, 2013) in view of LI ET AL. (USP No. 5,395,624; Issued Mar. 7, 1995) and GOLZ-BERNER ET AL. (USP No. 7,968,129; Issued Jun. 28, 2011).

Claimed Invention
Applicants have amended the only independent claim, Claim 79, as follows:  

    PNG
    media_image1.png
    296
    691
    media_image1.png
    Greyscale
.
As discussed supra, the claims are construed to not be limited to any particular subject as all subjects are reasonably construed to have some degree of “…senescence associated degeneration in cells and tissues of the skin, hair follicles, nervous system and/or eyes…”.
	As clearly established by the following prior art, the claimed and elected species, 1,5-dicaffeoylquinic acid (i.e., cynarine), was well-known in the art to have numerous beneficial therapeutic and biological effects and its administration to a subject as a cosmetic composition was clearly taught in the prior art.

Teachings of FACINO ET AL.
	Facino et al. teach 1,5-dicaffeoylquinic acid (i.e., cynarine) protects again free radical-induced degradation of Type III collagen. See Abstract (“[c]ollagen degradation was, in fact, dose-dependently inhibited by all the compounds, with the following order of potency: echinacoside chicoric acid > cynarine ~ caffeic acid > chiorogenic acid, with IC50 ranging from 15 to 90 M”).
Facino et al. teach their results provide an indication for topical use of extracts from Echinacea species for prevention/treatment of photodamage of the skin by UVA/UVB radiation.  Id. (“[t]hese results indicate that this representative class of polyphenols of Echinacea species protects collagen from free radical damage through a scavenging effect on reactive oxygen species…and provide an indication for the topical use of extracts from Echinacea species for the prevention/treatment of photodamage of the skin by UVA/UVB radiation, in which oxidative stress plays a crucial role”).
	
Teachings of KR1008461251
	KR ‘125 teaches compositions for improving skin wrinkles. See [0002] (“[t]he present invention relates to a composition for improving skin wrinkles, and more particularly to a composition for improving skin wrinkles containing piperine as an active ingredient…[t]he wrinkles are caused by aging of the skin”).  
	The compositions comprise cinarine, i.e., 1,5-dicaffeoylquinic acid2.  See [0002] (“…it has been found that a composition for improving skin wrinkles having excellent efficacy and safety can be provided by mixing piperine alone or cinarine and piperine”).  Also see Claim 1 (“[a] composition for improving skin wrinkles comprising piperine and cynarin as an active ingredient”).
	KR ‘125 teaches a combination of piperine and cynarine exerts a synergistic effect.  See page 2 (“…improvement of excellent skin wrinkles by piperine alone active ingredient and improvement of synergistic atopic symptoms by cinarine and piperine composite active ingredients…”).
	KR ‘125 teaches the cosmetic composition of the invention for improving skin wrinkles of the invention can be prepared in any conventional formulation. See page 2 (“[t]he cosmetic composition for improving skin wrinkles of the present invention can be prepared into any of the formulations conventionally produced in the art and can be prepared, for example, as a solution, a suspension, an emulsion, a paste, a gel But are not limited to, creams, lotions, powders, soaps, surfactant-containing cleansing, oils, powder foundations, emulsion foundations, wax foundations and sprays”).  Also see Claim 8 (“…wherein the composition is a solution, suspension, emulsion, paste, gel, cream, lotion, powder, soap, surfactant-containing cleansing, oil, powder foundation, emulsion foundation, wax foundation and spray”).
	KR ‘125 teaches the composition of the invention can be prepared with a food composition or a drink. See page 3 (“[w]hen the composition of the present invention is prepared with a food composition, it contains not only synalin [sic – cynarine] and piperine as active ingredients, but also components which are usually added during the manufacture of a food…[w]hen the food composition is prepared as a drink…”). Also see Claim 10 (“…wherein the composition is a food composition”).
	KR ‘125 teach administering a cosmetic composition comprising 0.5% or 0.75% cynarine in “clinical studies”. See page 4 (“[T]he effect of wrinkle improvement of cosmetic preparations containing narin [sic – cynarine] and piperine was measured through clinical studies…[p]roduction Example A (nutritional cream containing 0.5% of cinarin and 1.0% of piperine)…[p]roduction Example B (nutritional cream containing 0.75% of cinarin and 0.75% of piperin)…[t]he measurement of skin elasticity was performed on 30 healthy women…it can be seen that the cream (Preparation Example A) containing cinarine:piperine in a weight ratio of 1: 2 has the highest skin elasticity-improving effect”).
	KR ‘125 teaches making creams, lotions, and gels comprising cynarine. See pages 4-5.
		
Teachings of OSBORNE ET AL.
	Osborne et al. teach a method of improving the appearance of aging skin that includes applying an effective amount of artichoke leaf extract and carob fruit extract in combination to a target area of skin that exhibits a sign of aging skin. The composition is applied for a period of time sufficient to improve the appearance of the aging skin. See Abstract.
	As per the instant claims, specifically dependent Claims 105 and 107, Osborne et al. teach artichoke leaf extract (INCI Name: Cynara scolymus extract; CAS number: 84012-14-6) suitable for use herein may be derived from the long, deeply serrated basal leaves of the artichoke plant. These leaves contain higher concentrations of biologically active compounds, such as caffeic acid derivatives (e.g., cynarin)3; flavonoids; and sesquiterpene lactones (e.g., cynaropicrin). It can be preferable to dry the leaves before extraction in order to achieve greater potency of certain active materials. For example, cynarin is found only in trace amounts in the fresh leaves, but is formed by natural chemical changes that take place during drying and extraction of the plant material. See col. 4, lines 28-40.
	Osborne et al. teach the present invention relates to various compositions and, more specifically, to compositions for application to a skin surface including a wide variety of cosmetic compositions. The compositions may be in various product forms that include, but are not limited to, solutions, suspensions, lotions, creams, gels, toners, sticks, pencil, sprays, aerosols, ointments, cleansing liquid washes and solid bars, shampoos and hair conditioners, pastes, foams, powders, mousses, shaving creams, wipes, strips, patches, electrically-powered patches, wound dressing and adhesive bandages, hydrogels, film-forming products, facial and skin masks (with and without insoluble sheet), make-up such as foundations, eye liners, and eye shadows, and the like. The composition form may follow from the particular dermatologically acceptable carrier chosen, if present in the composition. See col. 3, lines 37-51.
	Osborne et al. teach the phrase “dermatologically acceptable carrier”, as used herein, means that the carrier is suitable for topical application to the keratinous tissue, has good aesthetic properties, is compatible with the actives in the composition, and will not cause any unreasonable safety or toxicity concerns.  Non-limiting examples include simple solutions (e.g., aqueous, organic solvent, or oil based), emulsions, and solid forms (e.g., gels, sticks, flowable solids, or amorphous materials). In certain embodiments, the dermatologically acceptable carrier is in the form of an emulsion. Emulsion may be generally classified as having a continuous aqueous phase (e.g., oil-in-water and water-in-oil-in-water) or a continuous oil phase (e.g., water-in-oil and oil-in-water-in-oil). The oil phase of the present invention may comprise silicone oils, non-silicone oils such as hydrocarbon oils, esters, ethers, and the like, and mixtures thereof. See col. 7, lines 36-60.
	As per Claim 106, Osborne et al. teach the compositions of the present invention may include optional components such as anti-acne actives, desquamation actives, anti-cellulite agents, chelating agents, flavonoids, tanning active, non-vitamin antioxidants and radical scavengers, hair growth regulators, anti-wrinkle actives, anti-atrophy actives, minerals, phytosterols and/or plant hormones, N-acyl amino acid compounds, antimicrobial or antifungal actives, and other useful skin care actives.  See col. 7, lines 5-18.
	Osborne et al. teach a test subject topically applies a composition comprising 0.03% artichoke leaf extract + 0.005% carob fruit extract, by weight in a vehicle, to the entire face one to two a day for 12 weeks.  See Example 3.

	Facino et al., KR ‘125, and Osborne et al. differ from the instant claims only in so far as they do not expressly disclose a cosmetic composition comprising a carrier chosen from a vesicle, micelle, liposome, nanoparticle, or combinations thereof.  However, vesicles, micelles, and liposomes are commonly used as cosmetic carriers as evidenced by Li et al. and Golz-Berner et al.

Teachings of LI ET AL.
	As per the instant claims, Li et al. teach cosmetic or dermatological compositions containing, as active ingredient, at least one di- or tri-caffeoylquinic acid including, inter alia, 1,3-dicaffeoylquinic acid, 3,4-dicaffeoylquinic acid, 3,5-dicaffeoylquinic acid, 4,5-dicaffeoylquinic acid, and/or 3,4,5-tricaffeoylquinic acid.  See Abstract; col. 2, lines 9-47; Table II; Examples 1-5; Claims.
	Li et al. teach the compositions according to the invention preferably exist as a lotion, cream, milk, gel, mask, or as vesicular dispersions, in which the vesicles may be formed from ionic lipids (liposomes) and/or non-ionic lipids.  See col. 3, lines 5-8; Examples 4-5.
	
Teachings of GOLZ-BERNER ET AL.
	Golz-Berner et al. teach a cosmetic preparation which includes a skin care complex having an anti-ageing effect. The complex consists of liposomes comprising a mixture of cosmetic oil, extract of Plukenetia volubilis seeds, extract of Cynara scolymus leaves and hydrogenated retinol. The liposomes are homogeneously dispersed in a gel network consisting of water and a gel-forming agent. See Abstract; col. 1, lines 33-44; Examples.
	Golz-Berner et al. teach the share of artichoke leaf extract is from 2 to 4 wt.%, relative to the composition of the complex. See col. 2, lines 46-47.
	Golz-Berner et al. teach in general, the complex consists of water, 3 to 10 wt. % phospholipids, 0.3 to 1 wt. % gel-forming agent, 3 to 10 wt. % monohydric alcohol (e.g. ethanol), 5 to 12 wt. % polyhydric alcohol (e.g. glycerol), the active principles Inca inchi extract with 1 to 3 wt. %, artichoke extract with 2 to 4 wt. %, hydrogenated retinol with 0.1 to 1 wt. %, and further adjuvants such as preservatives, TEA, oils etc. See col. 2, lines 57-63; Examples.
	Golz-Berner et al. teach a formulation in accordance with Example 2 was produced (A) and the cream was applied on the left and right forearm of female participants twice a day.  See Example 5.

Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).
“[I]in a section 103 inquiry, ‘the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.‟” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).)

Examiner' s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts'  pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party' s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
The present claims require providing a composition comprising 1,4-dicaffeoylquinic acid, 1,5-dicaffeoylquinic acid, or 3,4,5-tricaffeoylquinic acid and at least one acceptable carrier chosen from a vesicle, micelle, liposome, nanoparticle, or combinations thereof, to a subject having “…senescence associated degeneration in cells and tissues of the skin, hair follicles, nervous system and/or eyes…”.  Applicants’ elected species are i) a condition associated with a loss of skin elasticity, and/or the composition reduces formation of wrinkles, reduces skin redness, reduces appearance of telangiectases, delays appearance of fine lines, and/or reduces appearance of dark circles around the eyes and ii) 1,5-dicaffeoylquinic acid (i.e., cynarine).
The claimed 1,5-dicaffeoylquinic acid, also known as cynarin, is a constituent of artichoke leaf extracts (Cynara scolymus extract).  See Osborne et al.  1,5-dicaffeoylquinic acid, i.e., cynarin, was well-known in the art to have beneficial biologic and therapeutic properties when applied to the skin in cosmetic compositions, including reducing wrinkles.  See Facino et al., KR ‘125, and Osborne et al. Both KR ‘125 and Osborne et al. expressly teach methods of improving the appearance of aging skin that include applying an effective amount of cosmetic compositions comprising cynarine. 
Cosmetic or dermatological compositions containing, as active ingredient, at least one di- or tri-caffeoylquinic acid including, inter alia, 1,3-dicaffeoylquinic acid, 3,4-dicaffeoylquinic acid, 3,5-dicaffeoylquinic acid, 4,5-dicaffeoylquinic acid, and/or 3,4,5-tricaffeoylquinic acid in a liposome carrier, were known in the art.  See Li et al. Cosmetic or dermatological compositions containing, as active ingredient, artichoke leaf extracts (Cynara scolymus extract) and liposome carrier were known in the art.  See Golz-Berner et al.
A person of ordinary skill in the art at the time the application was filed would have had a reasonable expectation that 1,5-dicaffeoylquinic acid (cynarin) as present in Cynara scolymus extract, formulated with a liposome carrier could be readily and predictably topically applied to the skin of a person.  As cosmetic and dermatological compositions comprising artichoke (Cynara scolymus) leaf extracts were well known in the art (Osborne et al. and Golz-Berner et al.) and were in fact formulated with liposome carriers (Golz-Berner et al.), because Osborne et al. teach that topical application of cosmetic compositions comprising a Cynara scolymus extract are effective in improving the appearance of aging skin, a person of ordinary skill in the art would have had a reasonable expectation that topical application of a liposomal composition comprising 1,5-dicaffeoylquinic acid (cynarin) as present in Cynara scolymus extract would be effective in improving aging skin, i.e., preventing or treating senescence of skin cells.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
Here, KR ‘125 teaches cosmetic compositions comprising, inter alia, cynarine, in the form of “a solution, suspension, emulsion, paste, gel, cream, lotion, powder, soap, surfactant-containing cleansing, oil, powder foundation, emulsion foundation, wax foundation and spray”.  Osborne et al. teach the phrase “dermatologically acceptable carrier”, as used herein, means that the carrier is suitable for topical application to the keratinous tissue, has good aesthetic properties, is compatible with the actives in the composition, and will not cause any unreasonable safety or toxicity concerns. The selection of vesicles such as liposomes as carriers for dermatologically applied formulations would have been prima facie obvious to a person of ordinary skill in the art in light of the teachings of Li et al. and Golz-Berner et al. who teach liposomes as dermatologically acceptable carriers for di- and tri-caffeoylquinine compounds (Li et al.) and artichoke (Cynara scolymus) leaf extracts.
Claim 80 requires the composition inhibits the activity of MMP-9. Claim 88 requires the composition inhibits expression of the p16INK4a gene.  Applicant admits that the functions of claims 80 and 88 are inherent in the composition of claim 79.  See Applicant Arguments/Remarks filed 10/18/2019.  As the combined teachings of the cited prior art render prima facie the composition of claim 79, the limitations of claims 80 and 88 are inherently met by those same teachings.
As discussed in detail supra (see 35 U.S.C. 112, 4th Paragraph rejection ), Claims 81-82, 86-87, 89-91, 94-95, 100, and 111 merely recite intended uses/intended results of the method of Claim 79 and place no additional limitations whatsoever on the method of Claim 79.  Accordingly, as the combined teachings of the cited prior art render prima facie the method of claim 79, the limitations of claims 81-82, 86-87, 89-91, 94-95, 100, and 111 are also met by those same teachings.
Accordingly, Claims 79-82, 86-91, 94-95, 100, 105-107, and 109-112 are prima facie over the combined teachings of Facino et al., KR ‘125, and Osborne et al. in view of Li et al. and Golz-Berner et al.

Response to Arguments
	The Examiner has additionally cited Facino et al. and KR ‘125 as further evidence of the state and predictability of the art of using 1,5-dicaffeoylquinic acid, i.e., cynarin, as a therapeutic agent for the treatment of the skin of a subject.  The Examiner will address Applicants’ arguments in so far as they might be pertinent to this new combination of prior art references.
	Applicants assert the cited art does not recite Applicant's claimed compounds used in the method (1.e., 1,4-dicaffeoylquinic acid, 1,5-dicaffeoylquinic acid, or 3,4,5-tricaffeoylquinic acid or an isomer or salt thereof). Confusingly, Applicants argue “[t]hat Osborne might use an extract that included one or more of the compounds is not relevant.”
	In response, the Examiner first submits that Facino et al. and KR ‘125 explicitly and unequivocally teach Applicants’ claimed and elected species 1,5-dicaffeoylquinic acid, i.e., cynarin.  The Examiner also submits that Osborne explicitly and unequivocally teaches artichoke leaf extract (INCI Name: Cynara scolymus extract; CAS number: 84012-14-6) suitable for use herein may be derived from the long, deeply serrated basal leaves of the artichoke plant and that “these leaves” contain higher concentrations of biologically active compounds, such as caffeic acid derivatives (e.g., cynarin)4; flavonoids; and sesquiterpene lactones (e.g., cynaropicrin).  It was clearly known in the art that cynarin is present in artichoke leaf extract, contrary to Applicants’ unsupported allegations.
	Applicants argue none of the cited art recite a method for prevention, amelioration and/or treatment of senescence.
	In response, the Examiner submits that “senescence” is a natural process and Applicants in fact disclose that natural senescence processes of the skin, as evidenced externally by wrinkles and/or cutaneous pigmented or non-pigmented lesions, can be accelerated by damage produced by ultraviolet radiation from the sun, or by other sources of radiation. Specification at lines 11-14.  The cited prior art teaches administering cosmetic compositions comprising 1,5-dicaffeoylquinic acid to the skin of subjects for prevention/treatment of photodamage of the skin by UVA/UVB radiation (Facino et al.), for improving skin wrinkles (KR ‘125), and for improving the appearance of aging skin (Osborne et al.).  The combined teachings of the cited prior art render prima facie obvious the claimed method step because, as discussed supra, all subjects have “senescence associated degeneration in cells and tissues of the skin” to some degree, including subjects having “aging skin” or “skin wrinkles”.  Applicants have presented no factual evidence to the contrary and are not entitled to preclude from the public topically administering compositions comprising 1,5-dicaffeoylquinic acid to the skin of subjects as taught in the prior art simply because they determined it modified gene expression in cells in a petri dish that might be implicated in senescence.
	Applicants assert that the rejection provides insufficient rationale as to why one of ordinary skill in the art would identify the specifically claimed compounds and their use in a method for prevention, amelioration and/or treatment of senescence.
	In response, the Examiner submits that Applicants did not invent or discover the “specifically claimed compounds” (see Facino et al., KR ‘125, and Osborne et al.) and did not invent administering them to subjects (see Facino et al., KR ‘125, and Osborne et al.).  In fact, Applicants did not even invent their use in treating aging, wrinkled skin by topical application of a cosmetic composition (see KR ‘125 and Osborne et al.).  Applicants’ contribution to the art is limited to testing the effects of 1,5-dicaffeoylquinic effect on gene expression of specific genes in vitro that might be implicated in senescence.  Furthermore, Applicants’ claims are not even drawn to “treating” any particular disease or disorder, but rather to broadly inhibiting a natural biological process in a subject (senescence).  Topically administering a cosmetic composition comprising 1,5-dicaffeoylquinic acid to the skin of a subject as clearly taught in the cited prior art will naturally also have the same biological effects observed by Applicants as a compound and its properties are separable.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
YANG ET AL. (Drug Metabolism and Disposition, 2005, vol. 33, no. 7, pages 930-936) teaches orally administering 160 mg/kg of 1,5-dicaffeoylquinic acid to rats;
XIAO ET AL. (Chin. Med. J., 2011, vol. 124, no. 17, pages 2628-2635) teaches 1,5-dicaffeoylquinic acid has neuroprotective effects against amyloid β1-42 (Aβ42)-induced neurotoxicity in primary neuronal culture in vitro and suggest its use in treating Alzheimer’s disease;
WO01/12178A1 teaches isolating 1,4-dicaffeoylquinic acid from Eleutherococcus senticosus extracts and that it has antioxidant and antilipoperoxidation activities and is applicable to various additives for beverages, cosmetics, tea stuff, and foods as well as medical substances; and
LEE ET AL. (Pharmacology, 2012, vol. 90, pages 183-192) teaches 3,4,5-tricaffeoylquinic acid attenuated LPS-induced production of inflammatory mediators in vitro and may exert a preventive effect against microbial product-induced inflammatory skin diseases;

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038




	


    
        
            
        
            
        
            
        
            
    

    
        1 All citations are in reference to the provided 6 page English Translation of KR100846125.
        2 Note that KR ‘125 refers to cynarine as “1,3-Dicaffeoylquinic acid” (“…Cinarine is also referred to as 1,3-Dicaffeoylquinic acid…”), but the structure of this compound is the same as the compound Applicants refer to as 1,5-dicaffeoylquinic acid. See structure of Formula 1 in KR ‘125.  Because KR ‘125 was Machine Translated, cinarine is misspelled in various places in the provided English Translation.  
        3 Cynarin is the claimed and elected species 1,5-dicaffeoylquinic acid as also taught in Facino et al. and KR ‘125. 
        4 Cynarin is the claimed and elected species 1,5-dicaffeoylquinic acid as also taught in Facino et al. and KR ‘125.